Citation Nr: 1757275	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from October 9, 1978, to April 8, 1983.  The Veteran had active reserve service on September 12, 2001, from March 8, 2003, to December 3, 2003, from June 7, 2004, to August 7, 2004, and from January 8, 2005, to January 16, 2005.  The Veteran had active duty in Southwest Asia during her active service from March 8, 2003, to December 3, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2013, and at a hearing before the undersigned Veterans Law Judge in February 2017.  Transcripts of those hearings are of record.


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's OSA began during active service.


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of OSA, or any other sleep or respiratory disorder.  In fact, she specifically denied having frequent trouble sleeping in April 1975, August 1983, November 1991, June 1994, June 1995, May 1996, June 19997, June 1998, and May 1999,  all of which were prior to her service in Southwest Asia.

In November 2004, 11 months after her service in Southwest Asia, she underwent a sleep study and was diagnosed with OSA.

In September 2011, veteran J.C. reported that he served with the Veteran in Southwest Asia.  J.C. reported that throughout their deployment, he witnessed the Veteran snore and she had disruptive sleep.

In July 2013, the Veteran's physician Dr. K.D. Weeks opined that the Veteran's sleep disorder began while she was on active duty.  Dr. Weeks referred to objective studies such as an EKG and a sleep study.

At the July 2013 DRO hearing, the Veteran testified that after her deployment in 2004, she always felt tired.  She also testified that she was told she snored during her active service in Southwest Asia

In March 2014, the Veteran's physician Dr. Thomas E. Jenike opined that the Veteran's OSA began during her active service.  Dr. Thomas referred to the Veteran's sleep study, her medical records, which included the lack of OSA symptoms prior to her service in Southwest Asia, and her husband's reports.

In January 2015, Rodney L. Dingess, C.R.N.A., certified registered nurse anesthetist, opined that the Veteran's OSA was directly due to her active duty.  Mr. Dingess reported that the Veteran had no medical history or medical diagnosis of OSA prior to her service in Southwest Asia.

At the February 2017 Board hearing, the Veteran testified that prior to her service in Southwest Asia, she had no OSA symptoms.  She testified that while in Southwest Asia, she did not sleep well and told she snored.  She testified that after she returned home, her husband told her that she snored and stopped breathing and encouraged her to see a doctor.

The opinions of Drs. Weeks and Jenike and the opinion of Nurse Dingess are given great probative value as they explained the reasoning behind their opinions and grounded their conclusions in the medical evidence of record.

The reports of the Veteran and the lay statement of J.C. are also given great probative weight.  All are competent to report symptoms of OSA, such as excessive snoring and stopping breathing during sleep, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.  

While the record contains two VA examiners' opinions, these opinions regard aggravation of a preexisting condition, and as such, are not relevant to a direct service connection claim and are given little probative value.

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for OSA is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for OSA is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


